SO ORDERED.

DONE and SIGNED December 2, 2020.




                                            ________________________________________
                                            JOHN S. HODGE
                                            UNITED STATES BANKRUPTCY JUDGE




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

                                                    )
IN RE                                               )          Case No. 20-10616
                                                    )
RWDY, INC.                                          )          Chapter 11
    Debtor                                          )
                                                    )          Judge JSH
                                                    )
                                                    )

             CONSENT ORDER AUTHORIZING EMPLOYMENT OF
          STOUT RISIUS ROSS, LLC AS FINANCIAL ADVISOR TO THE
      OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF RWDY, INC.

        Upon the amended application (the “Application”) [P-196] of the Official Committee of

Unsecured Creditors (the “Committee”) of RWDY, Inc. (the “Debtor”) in the above-captioned

chapter 11 case (the “Chapter 11 Case”), for entry of an order authorizing the Committee to

employ Stout Risius Ross, LLC (“Stout” or “Applicant”) as financial advisor to the Committee

in this Chapter 11 Case, nunc pro tunc to October 6, 2020, pursuant to § 1103(a) of title 11 of the




  20-10616 - #205 File 12/02/20 Enter 12/02/20 11:00:50 Main Document Pg 1 of 6
United States Code; and upon the Verified Statement of John D. Baumgartner (the “Baumgartner

Statement”), attached to the Application as Exhibit C; and the Court having jurisdiction pursuant

to §§ 157 and 1334 of title 28 of the United States Code to consider the Application and the

relief requested therein; and venue being proper in this Court pursuant to §§ 1408 and 1409 of

title 28 of the United States Code; and the Court being satisfied that notice of this Application

and the opportunity for a hearing on this Application was appropriate under the particular

circumstances and no further or other notice need be given; and the Court being satisfied, based

on the representations made in the Application and the Baumgarten Statement, that Stout does

not represent or hold any interest adverse to the Debtor or its estate as to the matters upon which

Stout has been and is to be employed, and that Stout is a “disinterested person,” as such term is

defined in § 101(14) of the Bankruptcy Code; and the Court having determined that the relief

sought in the Application is in the best interests of the Committee, the Debtor, its creditors, and

all parties in interest; and after due deliberation and sufficient cause appearing therefor, and the

Court noting the negotiated order presented by the Committee, the Debtor and Seacoast National

Bank (“Seacoast”), it is hereby ORDERED that:

       1. The Application is GRANTED as set forth herein.

       2. In accordance with §§330 and 1103(a) of the Bankruptcy Code and Bankruptcy Rule

           2014, the Committee is authorized to employ Stout as its financial advisor, nunc pro

           tunc to October 6, 2020, on the terms and conditions set forth in the Application, as

           modified herein.

       3. Stout shall apply for compensation and reimbursement in accordance with the

           procedures set forth in §§ 330 and 331 of the Bankruptcy Code, applicable provisions

           of the Bankruptcy Rules, the Local Rules, and any fee and expense guidelines of this




  20-10616 - #205 File 12/02/20 Enter 12/02/20 11:00:50 Main Document Pg 2 of 6
       Court. For billing purposes, Stout shall keep its time in one-tenth (1/10) hour

       increments, all billing records filed in support of any fee applications will include an

       open and searchable LEDES or other electronic data format, and billing records will

       use standard bankruptcy project categories consistent with the US Trustee’s

       guidelines.

    4. Any compensation and reimbursement sought by Stout under this Order shall be

       limited to the sum of $50,000.00 (the “Soft Cap”), without prejudice to the

       Committee and Stout’s ability to seek an increase of the Soft Cap from the Court

       should they deem it necessary. Any Application to exceed the “Soft Cap” must

       provide a clear and detailed description of the proposed services and demonstrate

       specific facts to establish: (i) the reasons for the selection of Stout to perform the

       proposed services; (ii) how the services to be rendered by Stout will provide tangible,

       identifiable and material benefit to the estate; (iii) the anticipated cost of those

       services; and (iv) how Stout will eliminate, or at least reduce, the duplication of

       effort. The principal focus of Stout’s services will be to assist the Committee with (i)

       review, analysis and preservation of the Debtor’s and affiliates’ records, which the

       Committee has previously subpoenaed, related to potential trustee causes of action

       under 11 U.S.C. §§ 544, 545, 546, 547, 548, 549, 550 and/or 551; (ii) the review of

       the financial projections and feasibility; and (iii) to advise the Committee whether

       Stout concludes that confirmation of the Debtor’s plan, as filed or modified, is in the

       best interest of the unsecured creditors. Stout does not foresee performing any

       valuations or a liquidation analysis.




20-10616 - #205 File 12/02/20 Enter 12/02/20 11:00:50 Main Document Pg 3 of 6
    5. Stout shall used its reasonable efforts to avoid any duplication of services provided by

       any of the Committee’s other retained professionals in this Chapter 11 Case.

    6. To the extent the Application or the Baumgarten Statement is inconsistent with this

       Order, the terms of this Order shall govern.

    7. Nothing contained in this Order is intended nor shall it serve to modify or otherwise

       adversely effect any of the rights that were provided to the Debtor and Seacoast in

       connection with this Court’s Final Order Authorizing Debtor to: Maintain and

       Continue to Operate under Purchase Agreement in Order to Sell Accounts Post-

       petition to Seacoast Business Funding a division of Seacoast National Bank and to

       Incur Credit From Seacoast Business Funding a division of Seacoast National Bank

       pursuant to 11 U.S.C. Section 363(b), (c), (f) and (m); (ii) Grant Seacoast Business

       Funding a division of Seacoast National Bank Adequate Protection in the Form of

       First Priority Liens and Security Interests on Property of the Debtor’s Estate Pursuant

       to 11 U.S.C. Sections 364(c), 364(d)(1), 364(e) and 507; (iii) Modifying the

       Automatic Stay; (iv) Granting Related Relief nunc pro tunc dated July 17, 2020,

       [D.E. 95], except to the extent that the Carve-Out provided in Section 13 is hereby

       increased as provided in Section 4 of this Order.

    8. The Committee and Stout are authorized to take all actions they deem necessary and

       appropriate to effectuate the relief granted pursuant to this Order in accordance with

       the Application.

    9. The terms and conditions of this Order shall be immediately effective and enforceable

       upon its entry.




20-10616 - #205 File 12/02/20 Enter 12/02/20 11:00:50 Main Document Pg 4 of 6
    10. This Court shall retain jurisdiction with respect to all matters arising from or relating

       to the interpretation or implementation of this Order.

                                             ###

                                   Respectfully submitted,

                                  STEWART ROBBINS BROWN & ALTAZAN, LLC

                                  By: /s/ Paul Douglas Stewart, Jr._________
                                  Paul Douglas Stewart, Jr. (La. #24661) (T.A.)
                                  Brandon A. Brown (La. #25592)
                                  301 Main Street, Suite 1640
                                  Baton Rouge, LA 70802
                                  Telephone: 225-231-9998
                                  Facsimile: 225-709-9467

                                  Counsel for the Unsecured Creditors Committee

                                   ROBERT W. RALEY, ESQ.


                                   By: /s/ Robert W. Raley
                                   Robert W. Raley, La. Bar #11082
                                   290 Benton Road Spur
                                   Bossier City, LA 71111
                                   Telephone: 318-747-2230
                                   Fax: 318-747-0106
                                   rraley52@bellsouth.net

                                   and

                                   AYRES, SHELTON, WILLIAMS, BENSON & PAINE, LLC


                                   By: /s/ Curtis R. Shelton
                                       Curtis R. Shelton
                                   La. Bar Roll No. 17137
                                   Suite 1400, Regions Tower
                                   3333 Texas Street (71101)
                                   P.O. Box 1764
                                   Shreveport, LA 71166-1764
                                   Telephone: (318) 227-3500
                                   Facsimile: (318) 227-3806
                                   E-mail: curtisshelton@awsw-law.com

                                   Counsel for Debtor




20-10616 - #205 File 12/02/20 Enter 12/02/20 11:00:50 Main Document Pg 5 of 6
                              ULLMAN & ULLMAN, P.A.
                              7700 West Camino Real, Suite 401 Boca Raton,
                              Florida 33433
                              Telephone: (561) 338-3535
                              Fax: (561) 338-3581


                              By: /s/ Michael W. Ullman
                              MICHAEL W. ULLMAN
                              Florida Bar No. 259667
                              Email: michael.ullman@uulaw.net
                              (Admitted Pro Hac Vice)

                              Co-Counsel for Seacoast National Bank




20-10616 - #205 File 12/02/20 Enter 12/02/20 11:00:50 Main Document Pg 6 of 6
